Chief Justice Mercur
delivered the opinion of the court,
These three cases were argued together. They present the same question. Each plaintiff in error was a commissioner of the county of Bedford.
The contention is whether the compensation of county commissioners is limited to the per diem fixed by the statute? They claim they have a right to demand payment for the additional expenses incurred by them in travelling around through the county for the purpose of holding appeals in the several townships and boroughs, and also in visiting and examining county bridges. The claim includes railroad fare, and the hire of conveyances, also hotel bills for themselves and horses when engaged in such business.
The Act of 15th April, 1834, provides that “the commissioners of each county shall respectively receive out of the county treasury, the sum of one dollar and fifty cents for each day they shall necessarily attend to the duties of their offices.” The Act of 7th May, 1864, declares “ That from and after the passage of this Act, the county commissioners of Bedford county shall receive out of the county treasury the sum of two dollars for each and every day necessarily employed by them or either of them, in attending to the duties of their offices. Provided that the said allowance of two dollars per diem, shall be paid only for any number of days in each year not exceeding seventy-five; and if a greater number of days shall be served, *588then the said commissioners shall receive for the additional days necessarily served in the discharge of their duties, the same per diem pay now allowed law.”
The language of these Acts is clear and positive. Their unmistakable purpose is to fix the entire compensation which the commissioners can draw from the county treasury. Not only shall they be paid by the day; but for the whole time they are necessarily employed in attending to the duties of their offices they shall be thus paid. There is no provision for any other or different pay. No allowance for mileage, traveling expenses or boarding bills is prescribed.
' They derive their powers and authority, as well as their compensation, from the law. They can no more enlarge the one than the other.
It is conceded that no statute requires the commissioners to hold appeals in different parts of the county. It is a custom which appears to have been introduced in many counties of the state to suit the convenience of the people. No statute prohibits it. The Act of 15th of April, 1834, expressly declares they shall keep their office and all public records and papers belonging thereto, at the seat of justice of the respective county and in such building as may be erected or appropriated for such purpose. We are not aware that it has ever been claimed, when a commissioner resides away from the county seat, that he is entitled to demand compensation, or reimbursement, for expenses incurred in traveling to and from the seat of justice, nor his boarding bills or the keeping of his horses, while there. We do not see why such claim might not be made with equal propriety. In either case they are the personal expenses of the commissioner necessarily incurred in going to and remaining at a place in the discharge of his official duties. The statute makes no provision for the payment of such items out of the county treasury. Whether he goes to the county seat or whether he goes out of it, to discharge his official duties, the law prescribes a daily pay only. This is not to be in addition to his expenses. They are matters for which the law does not provide, aqd for which the county is not liable. When a positive law clearly prescribes the manner and nature of the compensation to be paid to a public officer, the directions of that law should be the only rule and measure of the officer’s claim on the public moneys: Brown v. Commonwealth, 2 Rawle, 40. No presumption arises either from the duties of his office or from previous custom or usage, enlarging his compensation. .Although different and other compensation may have long been recognized and sanctioned, yet when it comes in conflict with the later and positive law, it must yield to the latter. As was well said by *589Mr. Justice Williams, in speaking of a public officer, in Godshalk v. Northampton county, 21 P. F. Smith, 324 “ in no case should charges for services exceeding the compensation allowed by law, be sanctioned or tolerated.”
We have considered the various Acts cited by the counsel, for the plaintiffs in error, from the “ Great Law ” of 1682, down to our own Act of 11th April, 1799, relating to the assessment and apportionment of taxes, and the hearing of appeals. We have given due weight to long established practice and custom. All these pressed by the able argument of the counsel have failed to convince us that the mandate of our Acts of Assembly, fixing the compensation of county commissioners, should either be set aside or disregarded. We discover no error in the rejection of evidence nor in the ruling of the court.
Judgment affirmed in each case.